As filed with the Securities and Exchange Commission on April 26, 2013 Registration No. 333-104469 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EMC INSURANCE GROUP INC. (Exact name of Registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street Des Moines, Iowa 50309 (515) 345-2450 (Address of principal executive office, including zip code) 2003 Employers Mutual Casualty Company Non-Employee Director Stock Option Plan (Full Title of Plan) Richard W. Hoffmann EMC Insurance Group Inc. 717 Mulberry Street Des Moines, Iowa 50309 (515) 345-2450 (Name, address and telephone number, including area code of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller Reporting Company ¨ DEREGISTRATION OF SECURITIES EMC Insurance Group Inc., an Iowa corporation (the “Company”), is filing this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8, Registration No. 333-104469, filed with the Securities and Exchange Commission on April 11, 2003 (the “Registration Statement”) which registered 200,000 shares of the Company’s common stock to be issued in connection with the 2003 Employers Mutual Casualty Company Non-Employee Director Stock Option Plan (the “Plan”). All outstanding options granted under the Plan have now expired and no further options may be granted due to the expiration of the term of the Plan.Consequently, the Company will no longer be issuing shares in connection with the Plan.In accordance with the undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the shares which remain unsold at the termination of the offering, the Company is filing this Post-Effective Amendment No. 1 to the Registration Statement pursuant to Rule 478 under the Securities Act of 1933 to hereby remove from registration 148,204 shares that have been registered for issuance under the Registration Statement, but which remain unsold as of the date of this Post-Effective Amendment No. 1. Signatures Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Des Moines, State of Iowa, on April 26, 2013. EMC INSURANCE GROUP INC. By: /S/Bruce G. Kelley Name: Bruce G. Kelley Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons on April 26, 2013 in the capacities indicated. /s/ Bruce G. Kelley President, Chief Executive Officer, and Director (Principal Executive Officer) /s/ Mark E. Reese Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) /s/ Mark E. Reese George C. Carpenter III, Director* /s/ Mark E. Reese Stephen A. Crane, Director* /s/ Mark E. Reese Jonathan R. Fletcher, Director* /s/ Mark E. Reese Robert L. Howe, Director* /s/ Mark E. Reese Gretchen H. Tegeler, Director* *By Power of Attorney
